

 SJ 30 ENR: Providing for the reappointment of Steve Case as a citizen regent of the Board of Regents of the Smithsonian Institution. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. J. RES. 30IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the reappointment of Steve Case as a citizen regent of the Board of Regents of the
 Smithsonian Institution. That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Steve Case of Virginia on April 25, 2017, is filled by the reappointment of the incumbent. The reappointment is for a term of 6 years, beginning on the later of April 26, 2017, or the date of the enactment of this joint resolution.Speaker of the House of RepresentativesVice President of the United States and President of the Senate